[Logo]

June 8, 2006

Enesco Group, Inc.

and each of the borrowing

Subsidiaries under the

Credit Agreement referenced

below



      Re: Second Amended and Restated Senior Revolving Credit Agreement dated as
of June 16, 2003, among Enesco Group, Inc., the Borrowing Subsidiaries parties
thereto, the lenders party thereto, and Bank of America, N.A. (the “Agent”), as
Agent for the Lenders, as amended (the “Credit Agreement”).

Ladies and Gentlemen:

Reference is made to the Credit Agreement. Capitalized terms used herein that
are not defined herein have the meanings given to such terms in the Credit
Agreement.

Section 2.1 of the Credit Agreement provides, among other things, that, (a) if
the aggregate amount of the Loans, Letters of Credit and/or Bankers Acceptances
exceed the maximum under clause (y) of the definition of Borrowing Capacity, the
Borrower shall immediately repay the Loans in an amount sufficient for the
Loans, Letters of Credit and Bankers Acceptances not to exceed the maximum under
clause (y) of the definition of Borrowing Capacity, and (b) no Loan may be
requested if, after giving effect to the making of such Loan, the aggregate
amount of Loans, Letters of Credit and Bankers Acceptances, would exceed the
Borrowing Capacity. As you know, the aggregate amount of Loans, Letters of
Credit and Bankers Acceptances currently exceeds the maximum under clause (y) of
the definition of Borrowing Capacity and, accordingly, the Borrower does not
have the right to request any additional Loans at this time and the Borrower is
required to immediately repay the Loans in an amount sufficient for the Loans,
Letter of Credit and Bankers Acceptances not to exceed the maximum under clause
(y) of the definition of Borrowing Capacity.

By virtue of the Borrower’s failure to immediately make such payment, a Default
exists and the Agent and the Lenders have the right to exercise all of their
rights and remedies under the Credit Agreement, the other Loan Documents, and
applicable law, including without limitation, the right to accelerate and demand
payment in full at any time of the Obligations. You have requested,
notwithstanding Section 2.1 of the Credit Agreement and such Default, that the
Lenders consider making certain additional Loans to the Borrower and that the
Agent and the Lenders consider waiving such Default or forbearing, on terms and
conditions to be determined, from exercising such rights and remedies for a
period of time.

The Agent and Lenders have advised you that, although we may consider making
certain additional Loans to the Borrower, on terms and conditions which must be
acceptable to the Agent and the Lenders in our sole and absolute discretion, we
are not committing to do so and, if we do consider such request, we are
nevertheless not committing to continue to consider it and we are not committing
to waive the Default or to forbear from exercising any or all of our rights and
remedies at any time, even during any time when we may be discussing making
additional Loans to you.

By your acceptance of this letter, you will be acknowledging and agreeing that
(a) such Default exists, (b) you have no defense, counterclaim, or right of
offset or recoupment against or with respect to your Obligations under the
Credit Agreement and other Loan Documents, (c)  the Agent and Lenders are under
no obligation to consider or continue to consider Borrower’s request that
additional Loans be made or to waive any Default or to forbear from exercising
at any time, without notice to you (other than any notice required by law which
the law does not permit to be waived by you), any or all of their rights and
remedies under the Credit Agreement, the other Loan Documents and applicable
law, and that the Agent and Lenders shall therefore have the right to exercise
any or all of their rights and remedies at any time, and (d) no commitment or
agreement has been made by the Agent or any Lender that is not set forth in
writing in the Credit Agreement or the other Loan Documents.

If the foregoing acknowledgements by you are correct and if all the foregoing is
acceptable to you, please sign below and promptly return this letter to the
Agent.

     
 
  Very truly yours,
Bank of America, N.A.,
as Agent and Lender
By: /s/ C. Christopher Smith
 
   
 
  Name: C. Christopher Smith
Title: Senior Vice President
 
   
Acknowledged and agreed to:
 

Enesco Group, Inc.
By: /s/ Charles E. Sanders
 


 
 

Name: Charles E. Sanders
Title: Treasurer
 



      Acknowledged and agreed to: N.C. Cameron & Sons Limited By: /s/ Charles E.
Sanders Name: Charles E. Sanders } Title: Treasurer } Enesco International
(H.K.) Limited By: /s/ Charles E. Sanders Name: Charles E. Sanders } Title:
Director } Gregg Manufacturing, Inc. } By: /s/ Charles E. Sanders Name: Charles
E. Sanders } Title: Director } Enesco International Ltd. } By: /s/ Charles E.
Sanders Name: Charles E. Sanders } Title: Director } Enesco Limited } By: /s/
Charles E. Sanders Name: Charles E. Sanders } Title: Director } Enesco Holdings
Limited } By: /s/ Charles E. Sanders Name: Charles E. Sanders Title: Director }
Acknowledged and agreed to: Bilston and Battersea Enamels Limited By /s/ Charles
E. Sanders Name: Charles E. Sanders Title: Director Acknowledged and agreed to:
N.C. Cameron & Sons Limited By: /s/ Charles E. Sanders Name:   Charles E.
Sanders Title:   Treasurer Enesco International (H.K.) Limited By: /s/ Charles
E. Sanders Name:   Charles E. Sanders Title:   Director Gregg Manufacturing,
Inc. By: /s/ Charles E. Sanders Name:   Charles E. Sanders Title:   Director
Enesco International Ltd. By: /s/ Charles E. Sanders Name:   Charles E. Sanders
Title:   Director Enesco Limited By: /s/ Charles E. Sanders Name:   Charles E.
Sanders Title:   Director Enesco Holdings Limited By: /s/ Charles E. Sanders
Name:   Charles E. Sanders Title:   Director Acknowledged and agreed to: Bilston
and Battersea Enamels Limited By /s/ Charles E. Sanders Name: Charles E. Sanders
Title:   Director

